



EXHIBIT 10.15




FIRST AMENDMENT TO CREDIT AGREEMENT


This First Amendment to Credit Agreement (the “Amendment”) is made as of
November 12, 2019 (the “Effective Date”), by and among HIGHLANDS REIT, INC., a
Maryland corporation (the “Borrower”), and THE HUNTINGTON NATIONAL BANK, as
“Agent” and as an existing “Lender”.


R E C I T A L S
A. Borrower, Agent and certain other Lenders have entered into a Credit
Agreement dated as of February 15, 2019 (the “Original Credit Agreement”). All
capitalized terms used herein and not otherwise defined shall have the meanings
given to them in the Original Credit Agreement.
B. Borrower and Lenders wish to amend the Original Credit Agreement to modify
certain of the terms, covenants and provisions in the Original Credit Agreement,
all as set forth herein.
NOW, THEREFORE, in consideration of the foregoing Recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


AGREEMENTS
1. The foregoing Recitals to this Amendment hereby are incorporated into and
made part of this Amendment.
2. Section 1.1 of the Original Credit Agreement is hereby modified by adding the
following defined terms:
Multi-Family Availability NOI. The aggregate of (a) Underwritten NOI for
Multi-Family Assets owned less than twelve (12) months and (b) Adjusted NOI for
Multi- Family Assets owned twelve (12) months or longer.
Underwritten NOI. The reasonably calculated pro forma annual projection of net
operating income for any Real Estate based on actual historic metrics, such as a
rent roll, with other reasonable assumptions, as underwritten by Borrower and/or
its Subsidiaries when acquiring such Real Estate, in accordance with Borrower’s
and its
Subsidiaries’ ordinary course of business and past practice.
3. Section 1.1 of the Original Credit Agreement is hereby modified by deleting
the defined term “Pool Property Availability” in its entirety and replacing it
with the following:
Pool Property Availability. The Pool Property Availability shall be bifurcated
based
on Multi-Family Assets (resulting in the “Multi-Family Pool Property
Availability”) and Legacy Assets (resulting in the “Legacy Pool Property
Availability”) as set forth below. Pool Property Availability shall equal the
sum of Multi-Family Pool Property Availability and Legacy Pool Property
Availability.


(a) Multi-Family Pool Property Availability shall at no time exceed the lesser
of the following:


(i) Sixty-five percent (65%) multiplied by the Multi-Family Pool Value; and
(ii) As of any date of determination, the quotient obtained by dividing (A)
the Multi-Family Availability NOI by (B) (x) the product of 1.25 and (y) the
Multi-Family Mortgage Constant.


(b) Legacy Pool Property Availability shall at no time exceed the lesser of the
following:


(i) Sixty percent (60%) multiplied by the Legacy Pool Value; and





--------------------------------------------------------------------------------





(ii) As of any date of determination, the quotient obtained by dividing (A) the
aggregate Adjusted NOI attributable to the Legacy Assets by (B) (x) the product
of 1.65 and (y) the Legacy Mortgage Constant.
4. Borrower hereby represents and warrants that, as of the Effective Date, there
is no Default or Event of Default, the representations and warranties contained
in Article 6 of the Original Credit Agreement are true and correct in all
material respects, Borrower has no offsets or claims against Lender and Borrower
has full power and authority to execute this Amendment.
5. As expressly modified as provided herein, the Original Credit Agreement shall
continue in full force and effect.
6. All references in the Loan Documents to the Original Credit Agreement
henceforth shall be deemed to refer to the Original Credit Agreement as amended
by this Amendment. In the event of a conflict or inconsistency between the
provisions of the Loan Documents and the provisions of this Amendment, the
provisions of this Amendment shall govern.
7. This Amendment may be executed in any number of counterparts, all of which
taken together shall constitute one agreement, and any of the parties hereto may
execute this Amendment by signing any such counterpart.
8. The undersigned Guarantors, having executed and joined in this Amendment as
shown below, jointly and severally, hereby (i) approve and ratify this
Amendment, (ii) confirm that they have previously joined in, or hereby join in,
that certain Guaranty dated as of February 15, 2019 and Environmental Indemnity
dated as of February 15, 2019 (as each may be amended, restated, extended,
supplemented or otherwise modified in writing from time to time, collectively,
the “Guaranty”), that they are Guarantors or Indemnitors, as applicable, under
the Guaranty and that their obligations under the Guaranty will continue in full
force and effect and (iii) agree to fully and timely perform each and every
obligation of a Guarantor or Indemnitor, as applicable, under and in accordance
with such Guaranty.
























[Remainder of page intentionally blank;
Signature page follows]





--------------------------------------------------------------------------------





AGENT, ISSUING LENDER, AND LENDER:


THE HUNTINGTON NATIONAL BANK


By: /s/ Rebecca Stirnkoro
Name: Rebecca Stirnkoro
Title: Assistant Vice President








LENDERS:


CHEMICAL BANK,
a division of TCF National Bank


By: /s/ Ronald Konstantinovsky
Name: Ronald Konstantinovsky
Title: Vice President








MIDFIRST BANK


By: /s/ Todd Wright
Name: Todd Wright
Title: Senior Vice President








FIRST NATIONAL BANK


By: /s/ John E Wilgus II
Name: John E Wilgus II
Title: Senior Vice President


















IN WINESS HEREOF, the parties have executed and delivered this Amendment as of
the date first written above.




BORROWER:


HIGHLANDS REIT, INC., a Maryland corporation


By: /s/ Paul Melkus
Name: Paul Melkus
Title: Authorized Officer



